DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The IDS filed on 11/3/2020 is objected to because of the following informalities: the third citation is too long for the IDS form, submitting a compact citation for this cited reference would overcome this objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claim 7, claim 7 recites the limitation "the plurality of PRUs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For claim 8, claim 8 recites the limitation "the plurality of PRUs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 11, 14, 16, 17, 18, 19, 24, 25, 26, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karaki et al. (US 2021/0377976 A1; hereafter Karaki).




With respect to claim 1, Karaki discloses a method of wireless communication performed by a user equipment (UE) (UE, 110 in FIG. 5), comprising:
determining to transmit uplink control information (UCI) that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU) (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU); and
transmitting the UCI in the PRU based at least in part on determining to transmit the UCL (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU).




With respect to claim 5, Karaki further discloses 5. The method of claim 1, wherein the one or more parameters comprise at least one of: 
a modulation coding scheme index associated with the PUSCH communication, a redundancy version associated with the PUSCH communication, or a transport block size associated with the PUSCH communication (paragraph [0165], [0178], see the TBS).





With respect to claim 10, Karaki further discloses 10. The method of claim 1, wherein the one or more parameters are indicated in the UCI by a plurality of bits, wherein the plurality of bits are encoded by a channel code to form coded bits (paragraphs [0092], [0094], [0095], [0199], [0200]).

With respect to claim 11, Karaki further discloses 11. The method of claim 10, further comprising: attaching, prior to channel coding the UCI, one or more cyclic redundancy check (CRC) bits to the plurality of bits (paragraphs [0081], [0184], [0278]).




With respect to claim 14, Karaki further discloses 14. The method of claim 1, wherein transmitting the UCI in the PRU comprises: 
transmitting one or more modulation symbols of the UCI (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU) in one or more orthogonal frequency division multiplexing (OFDM) symbols adjacent to a transmission of a demodulation reference signal in the PRU and in one or paragraph [0027]; OFDM in FIG. 1).


With respect to claim 16, Karaki further discloses 16. The method of claim 1, wherein the transmission of the PUSCH communication is scheduled by a configured grant (paragraphs [0078] and [0074]); and wherein determining to transmit the UCI comprises: 
determining to transmit the UCI based at least in part on determining that a signaling communication, that indicates the configured grant, permits the UE to select the one or more parameters from a plurality of different combinations of the one or more parameters (paragraphs [0078] and [0074]).


With respect to claim 17, Karaki further discloses 17. The method of claim 1, wherein the transmission of the PUSCH communication is triggered by a contention based random access event (paragraphs ]0115] and [0078] and [0074]); and 
wherein determining to transmit the UCI comprises: determining to transmit the UCI based at least in part on the contention based random access event (paragraphs ]0115] and [0078] and [0074]; triggers happen based on random events and using the DCI information to get the UCI).


With respect to claim 18, Karaki discloses a user equipment (UE) (UE, 110 in FIG. 5) for wireless communication, comprising: 
a memory; and one or more processors coupled with the memory, the memory and the one or more processors configured to: 
determine to transmit uplink control information (UCD that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU) (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU); and 
transmit the UCI in the PRU based at least in part on determining to transmit the UCI (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU).

With respect to claim 19, Karaki further discloses 19. The UE of claim 18, wherein the one or more parameters comprise at least one of: 
a modulation coding scheme index associated with the PUSCH communication, 
a redundancy version associated with the PUSCH communication, or 
a transport block size associated with the PUSCH communication (paragraph [0165], [0178], see the TBS).


With respect to claim 24, Karaki discloses a non-transitory computer-readable medium (130, 126, 120 in FIG.7 ; paragraphs [0299], [0300]; paragraph [0296]) storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors (130, 126, 120 in FIG.7 ; paragraphs [0299], [0300]; paragraph [0296]) of a user equipment (UE) (UE, 110 in FIG. 5), cause the one or more processors to: 
determine to transmit uplink control information (UCD that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU) (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU); and 
transmit the UCI in the PRU based at least in part on determining to transmit the UCI. (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU) 


With respect to claim 25, Karaki further discloses 25. The non-transitory computer-readable medium of claim 24, wherein the one or more parameters are indicated in the UCI by a plurality of bits,
wherein the plurality of bits are encoded by a channel code to form coded bits (paragraphs [0092], [0094], [0095], [0199], [0200]).

With respect to claim 26, Karaki further discloses 26. The non-transitory computer-readable medium of claim 25, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
attach, prior to channel coding the UCI, one or more cyclic redundancy check (CRC) bits to the plurality of bits (paragraphs [0081], [0184], [0278]).



With respect to claim 29, Karaki discloses an apparatus for wireless communication (UE, 110 in FIG. 5), comprising: 
means for determining (130, 126, 120 in FIG.7 ; paragraphs [0299], [0300]; paragraph [0296]) to transmit uplink control information (UCI) that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU) (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU); and 
means for transmitting (paragraph [081]) the UCI in the PRU based at least in part on determining to transmit the UCI (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU).

With respect to claim 30, Karaki further discloses 30. The apparatus of claim 29, wherein the means for transmitting the UCI in the PRU comprises: 
paragraph [081]) one or more modulation symbols of the UCI (1002, 1004 in FIG. 16; 1202, 1204 in FIG. 18; 1602, 1604, 1606 in FIG. 22; paragraph [0167], see the symbols and DMRS symbols as the PRU) in one or more orthogonal frequency division multiplexing (OFDM) symbols adjacent to a transmission of a demodulation reference signal in the PRU and in one or more subcarriers that start at a semi-persistent subcarrier index of the PRU (paragraph [0027]; OFDM in FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KARAKI in view of GAO et al. (EP 3952510 A1; hereafter GAO).


With respect to claim 2, Karaki does not disclose wherein the PUSCH communication includes a payload of a msgA communication in a two-step random access channel (RACH) procedure.

GAO discloses wherein the PUSCH communication includes a payload of a msgA communication in a two-step random access channel (RACH) procedure (paragraphs [004], [0007], [0008]).

GAO teaches the benefit of reduced delay for data transmission (paragraph [0010]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 2-step RACH as taught by GAO with the method of KARAKI to produce an expected result.

Allowable Subject Matter
Claims 3, 4, 6, 9, 12, 13, 15, 20, 21, 22, 23, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 25, 2022